     Case 3:20-cv-00345 Document 26 Filed 03/31/21 Page 1 of 5 PageID #: 117




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON

PHILLIP A. WARD,

              Petitioner,


v.                                              CIVIL ACTION NO.: 3:20-CV-345
                                                (GROH, C.J. by special designation)


DONALD F. AMES,
Superintendent, Mount Olive
Correctional Complex,

              Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Currently before the Court is a Report and Recommendation (“R&R”) entered by

United States Magistrate Judge Robert W. Trumble on February 1, 2021. ECF No. 21.

Pursuant to the Southern District’s Standing Order [ECF No. 4] and the Chief Judge of

the Fourth Circuit’s Designation [ECF No. 16], the Undersigned was assigned this civil

action on October 22, 2020. This action was subsequently referred to Magistrate Judge

Trumble for submission of an R&R. Therein, Magistrate Judge Trumble recommends that

this Court dismiss the Petitioner’s Petition without prejudice. The Petitioner timely filed

his objections to the R&R on February 12, 2020. ECF No. 23. Accordingly, this matter

is now ripe for adjudication.

                                   I. BACKGROUND

       On May 18, 2020, Phillip A. Ward (“Petitioner”), filed a Petition for Habeas Corpus

pursuant to 28 U.S.C. § 2254. ECF No. 1. On June 16, 2020, the Petitioner filed what

this Court construes as a supplement to his Petition. ECF No. 12. A review of the Petition
    Case 3:20-cv-00345 Document 26 Filed 03/31/21 Page 2 of 5 PageID #: 118




and supplement reveal that the Petitioner alleges six grounds for relief. More particularly,

the Petitioner asserts that 1) the Clerk of Court for the Southern District has impeded the

Petitioner’s access to the Court; 2) his Sixth Amendment right to cross examine witnesses

was violated; 3) the Clerk of Court for the Southern District has improperly influenced the

judiciary to Petitioner’s detriment; 4) his rights under the Confrontation Clause were

violated; 5) the prosecuting attorney’s comments during closing arguments violated

Petitioner’s right to the presumption of innocence and constituted prosecutorial

misconduct; and 6) he received ineffective assistance of counsel at trial. See ECF Nos.

1 & 12. Upon reviewing the record, the Court finds that the background and facts as

explained in the R&R accurately and succinctly describe the circumstances underlying

the Petitioner’s claims. For ease of review, the Court incorporates those facts herein.

                                 II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Further, failure to file timely objections constitutes a waiver of de novo review

and the Petitioner’s right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir.1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir.1984). Pursuant to this Court’s local rules, “written objections shall identify

each portion of the magistrate judge’s recommended disposition that is being challenged

and shall specify the basis for each objection.” LR PL P 12(b). The local rules also



                                             2
    Case 3:20-cv-00345 Document 26 Filed 03/31/21 Page 3 of 5 PageID #: 119




prohibit objections that “exceed ten (10) typewritten pages or twenty (20) handwritten

pages, including exhibits, unless accompanied by a motion for leave to exceed the page

limitation.” LR PL P 12(d).

       “When a party does make objections, but these objections are so general or

conclusory that they fail to direct the district court to any specific error by the magistrate

judge, de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730

(S.D. W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)). “When

only a general objection is made to a portion of a magistrate judge’s report-

recommendation, the Court subjects that portion of the report-recommendation to only a

clear error review.”   Williams v. New York State Div. of Parole, No. 9:10-CV-1533

(GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). “Similarly, when an

objection merely reiterates the same arguments made by the objecting party in its original

papers submitted to the magistrate judge, the Court subjects that portion of the report-

recommendation challenged by those arguments to only a clear error review.” Taylor v.

Astrue, 32 F. Supp. 3d 253, 260-61 (N.D.N.Y. 2012).

       Courts have also held that when a party’s objection lacks adequate specificity, the

party waives that objection. See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766

(2d Cir. 2002) (finding that even though a party filed objections to the magistrate judge’s

R&R, they were not specific enough to preserve the claim for review). Bare statements

“devoid of any reference to specific findings or recommendations . . . and unsupported by

legal authority, [are] not sufficient.” Mario 313 F.3d at 766. Pursuant to the Federal Rules

of Civil Procedure and this Court’s Local Rules, “referring the court to previously filed

papers or arguments does not constitute an adequate objection.” Id.; See also Fed. R.



                                              3
    Case 3:20-cv-00345 Document 26 Filed 03/31/21 Page 4 of 5 PageID #: 120




Civ. P. 72(b); LR PL P 12. Finally, the Fourth Circuit has long held, “[a]bsent objection,

we do not believe that any explanation need be given for adopting [an R&R].” Camby v.

Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that without an objection, no explanation

whatsoever is required of the district court when adopting an R&R).

                                     III. DISCUSSION

       Upon review of all the filings in this matter, the Court finds that the Petitioner has

presented no new material facts or arguments in his objections to the magistrate judge’s

R&R. The objections fail to address the magistrate judge’s conclusion that this Court

lacks jurisdiction 28 U.S.C. § 2244(3)(A) because Petitioner filed a second or successive

§ 2254 petition and failed to seek or obtain authorization from the Court of Appeals to

pursue this action.

       Moreover, the Petitioner fails to address the magistrate judge’s alternate

conclusion that if this Court had jurisdiction, the claims fail as a matter of law. Nothing

presented in the Petitioner’s objections addresses these conclusions, much less presents

new or material facts or legal arguments. Therefore, the Court finds that de novo review

is not required because the Petitioner’s objections make no new legal arguments and the

factual presentation was properly considered by the magistrate judge in his R&R. See

Taylor, 32 F. Supp. 3d 253, 260-61.

                                    IV. CONCLUSION

       Accordingly, finding that Magistrate Judge Trumble’s R&R carefully considers the

record and applies the appropriate legal analysis, it is the opinion of this Court that

Magistrate Judge Trumble=s Report and Recommendation [ECF No. 16] should be, and

is, hereby ORDERED ADOPTED for the reasons more fully stated therein. Thus, the



                                             4
   Case 3:20-cv-00345 Document 26 Filed 03/31/21 Page 5 of 5 PageID #: 121




Petitioner’s Petition is DISMISSED WITHOUT PREJUDICE. ECF No. 1. This case is

ORDERED STRICKEN from the Court’s active docket.

      The Clerk of Court is further DIRECTED to transmit a copy of this Order to the pro

se Petitioner by certified mail, return receipt requested, at his last known address as

reflected upon the docket sheet.


      DATED: March 31, 2021




                                          5
